De Courcy, J.
The accident happened in Chardon Court, a way or “ alley,” apparently about twenty feet in width, running easterly from Chardon Street to the Baldwin School, in Boston. On the southerly side is a narrow sidewalk. On the northerly side, and near the schoolhouse end of the court, is the door of the runway leading to the floor of the defendant’s stable. The plaintiffs were going home from school, on the afternoon of Monday, October 5, 1914, and were about halfway from the schoolhouse to Chardon Street, when they were struck by a horse of the defend*142ant, which was being driven by one Heald, the general manager of the stables company.
On the evidence most favorable to the plaintiffs it could be found that these were the facts: This was a green horse, with only ten days experience in the city, and had not been exercised on Sunday or Monday. It had been hitched, and left standing for five or ten minutes, about forty-five feet from the door. Heald entered the stable from Chardon Court, where there were then many school children. He got on the wagon, and as he drove out, the horse bolted. The driver turned to the right into Chardon Court, and, seeing the plaintiffs about twenty feet ahead, he pulled the right rein and threw the horse off its feet. Heald was thrown from the wagon, and the horse was later caught on Chardon Street.
-The plaintiffs did not allege that this was a vicious or unmanageable horse, and known by the defendant to be so; and cases like Palmer v. Coyle, 187 Mass. 136, and Scanlon v. Cavanaugh, 210 Mass. 291, are not applicable. Nor could it be ruled that it was a runaway horse, escaping from control through no neglect of the driver; because Heald testified that he “had control of the horse up to the time [hej threw him.” See 17 Ann. Cas. 812 note. The contention of the plaintiffs is that Heald was negligent in driving this green horse, somewhat frisky from lack of exercise, into Chardon Court in the manner he did, and when children were there, unaware of his coming.
On the evidence the case is close. But on the whole we think it was a question of fact for the jury whether he should have undertaken to drive this horse through the court at that time, whether the horse in fact got beyond the driver’s control, and in short whether the conduct of Heald, before and after the horse bolted, was such as the standard of due care required him to exercise in the circumstances. Keaveny v. Moran, 208 Mass. 277. Raymond Syndicate v. American Express Co. 215 Mass. 140.

Exceptions sustained.